Name: Commission Regulation (EEC) No 337/90 of 8 February 1990 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 4024/89 may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 2. 90 Official Journal of the European Communities No L 37/11 COMMISSION REGULATION (EEC) No 337/90 of 8 February 1990 . determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 4024/89 may be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 4024/89 shall be granted to the following extent : (a) 321,581 kg per tonne imported in 1987* 1988 and 1989 for importers as defined in Article 1 (1 ) of Regulation (EEC) No 4024/89 ; (b) 484,673 kg per tonne imported in 1988 and 1989 for importers as defined in Article 1 ( 1 ) of Regulation (EEC) No 4024/89 in the case of Portugal ; (c) 16,56 tonnes per application in the case of importers as defined in Article 1 (2) of Regulation (EEC) No 4024/89 . 2% Member States shall issue the import licences as from 9 February 1990. . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1990) ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 4024/89 (4), as last amended by Regulation (EEC) No 1 43/90 (*), laid down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 3889/89 ; whereas it provides in particular for the quantities reserved for traditional importers to be allocated in proportion to their imports in 1987, 1988 and 1989 ; whereas in the other cases the quantities applied for in accordance with Article 6 (2) of Regulation (EEC) No 4024/89 exceed the quantities available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis, Article 2 This Regulation shall enter into force on 9 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378 , 27. 12. 1989, p. 16 . (2) OJ No L 148 , 28. 6 . 1968, p . 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. (4) OJ No L 382, 30. 12. 1989, p. 53 . ( ») OJ No L 16, 20. 1 . 1990, p. 29.